DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, drawn to Figure 1, corresponding claims 1 – 20 in the reply filed on August 18, 2022 is acknowledged.
The applicant elects 1 – 20, based on election of the applicant; the examiner verified claims 1 – 20, carefully and determined that claims 1 – 4, 6 – 8,10 – 14 and 16 – 20 reads on the Species I, drawn to Figure 1 that the applicant elected.  Examiner believes claims 5, 9 and 15, are represented different species (e.g. claims 5 and 15, the limitations “the second transition waveguide section comprises: a first waveguide subsection extending to the turning waveguide section and providing a first optical confinement transition; a second waveguide subsection extending to one of: the input waveguide section and the output waveguide section, the second waveguide subsection providing a second optical confinement transition; and an intermediate waveguide subsection extending between the first waveguide subsection and the second waveguide subsection” reads on Species V drawn to Figure 10 and claim 9, the limitation “the turning waveguide section comprises one or more turning mirrors extending from an etched pocket formed into the semiconductor substrate” read on Species VI, drawn to Figure 11) where are not considered by the examiner because is a considered a different species.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on March 01, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5,  8 and 12 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “gradually” in claim 2 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purpose of examination, the examiner interpreted “wherein the first transition waveguide section is configured to gradually change an optical confinement of a propagating optical signal” as “wherein the first transition waveguide section is configured to change an optical confinement of a propagating optical signal”.

The term “gradual” in claim 8 is a relative term which renders the claim indefinite. The term “gradual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purpose of examination, the examiner interpreted “the turning waveguide section has a gradual waveguide bend” as “the turning waveguide section has a waveguide bend”.

The term “gradually” in claim 12 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purpose of examination, the examiner interpreted “wherein the first transition waveguide section is configured to gradually change an optical confinement of a propagating optical signal” as “wherein the first transition waveguide section is configured to change an optical confinement of a propagating optical signal”.
Claims 3 – 5 depend on claim 2 and claims 13 – 15 depend on claim 12, are rejected since they inherit the indefiniteness of the claims on which they depend.
Appropriated correction are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019).


    PNG
    media_image1.png
    171
    537
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    383
    437
    media_image2.png
    Greyscale



Regarding claim 1, Tuorilla discloses an optical apparatus comprising: 
a semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
and an optical waveguide emitter (see Figures 2a – 2c) comprising: 
an input waveguide section (see Annotation Figure 2a, character 1, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending from a facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) of the semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
a turning waveguide section (see Annotation Figure 2a, character 3, the reference called U-bend waveguide”, Abstract, Introduction on page 1, right column, 1st full paragraph, Device design and fabrication on pages 1 (right column) and 2 (left column), 1st full paragraph) optically coupled with the input waveguide section (see Annotation Figure 2a, character 1); and 
an output waveguide section (see Annotation Figure 2a, character 5, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending to the same facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) and optically coupled with the turning waveguide section (see Annotation Figure 2a, character 3), 
wherein one or more of the input waveguide section (see Annotation Figure 2a, character 1), the turning waveguide section (see Annotation Figure 2a, character 3), and the output waveguide section (see Annotation Figure 2a, character 5) comprises an optically active region (see Device design and fabrication on page 2, left column 1st full paragraph and Device characterization on page 3, right column, 1st full paragraph, last sentences).

Regarding claim 6, Tuorilla discloses the turning waveguide section (see Annotation Figure 2a, character 3) has a greater optical confinement than at least one of: (i) the input waveguide section (see Annotation Figure 2a, character 1), and (ii) the output waveguide section (see Annotation Figure 2a, character 5 and Device design and fabrication on page 2, left column, 1st full paragraph).

Regarding claim 8, Tuorilla discloses the turning waveguide section (see Annotation Figure 2a, character 3) has a gradual waveguide bend (see Annotation Figure 2a).

Regarding claim 10, Tuorilla discloses the optically active region comprises one or more of quantum wells, quantum dots, and quantum wires (see Device design and fabrication on page 2, left column, 1st full paragraph).

Regarding claim 19, Tuorilla discloses a method for use with an optical waveguide emitter disposed on a semiconductor substrate, the method comprising: 
 	receiving an optical signal (see Conclusions on page 3, right column, the optical signal is from the SOA) at an input waveguide section (see Annotation Figure 2a, character 1, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending from a facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) of the semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
propagating the optical signal through a turning waveguide section (see Annotation Figure 2a, character 3, the reference called U-bend waveguide”, Abstract, Introduction on page 1, right column, 1st full paragraph, Device design and fabrication on pages 1 (right column) and 2 (left column), 1st full paragraph); and 
emitting an amplified optical signal from an output waveguide section (see Annotation Figure 2a, character 5, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) that extends to the same facet (see Annotation Figure 2a,  Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) and is optically coupled with the turning waveguide section (see Annotation Figure 2a, character 3), 
wherein one or more of the input waveguide section (see Annotation Figure 2a, character 1), the turning waveguide section (see Annotation Figure 2a, character 3), and the output waveguide section (see Annotation Figure 2a, character 5) provide an optical gain (see Device design and fabrication on page 2, 1st full paragraph and Device characterization on page 3, right column, 1st full paragraph, last sentences).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 4, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019) in view of Juodawlkis et al. “Slab-Coupled Optical Waveguide (SCOW) devices and Photonic Integrated Circuit (PICs), Applicant submitted in the IDS, filed on  March 01, 2019).

    PNG
    media_image3.png
    311
    283
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    229
    282
    media_image4.png
    Greyscale


Regarding claims 2 – 3, Tuorilla discloses the optical waveguide emitter further comprises: 
a first transition waveguide section (see Annotation Figure 2a, character 2) extending between the turning waveguide section (see Annotation Figure 2a, character 3) and the input waveguide section (see Annotation Figure 2a, character 1).
Tuorilla discloses the claimed invention except for the first transition waveguide section is configured to gradually change an optical confinement of a propagating optical signal and wherein the first transition waveguide section comprises one or more layers providing a tapering in one or more dimensions.  Juodawlkis teaches a waveguide, the waveguide is a Slab-Coupled Optical Waveguide (SCOW), the SCOW mode converter structure contains both vertical and lateral index tapers (see Figure 2a and 2b).  However, it is well known in the art to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as discloses by Juodawlkis in (Figures 1 and 2, Abstract, I. Introduction on page 184, 2nd and 3rd full paragraphs and II. SCOW mode-converters on page 184, 1st paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as suggested by Juodawlkis to the device of Tuorilla, in order to provide variable confinement in the waveguide.  The optical mode converters allow the confinement factor of a SCOW to be changed.  When the waveguide is changing form (shape) the properties of how the light is being guided are changing too.  Use of optical mode converters allow low-loss modification of mode size and confinement factor along the length of a waveguide. 

 Regarding claim 4, Tuorilla and Juodawlkis, Tuorilla discloses a second transition waveguide section (see Annotation Figure 2a, character 4) extending between the turning waveguide section (see Annotation Figure 2a, character 3) and the output waveguide section (see Annotation Figure 2a, character 5).

Regarding claim 7, Tuorilla discloses the claimed invention except for one or both of the input waveguide section and the output waveguide section comprises a slab-coupled optical waveguide.  Juodawlkis  teaches a slab-coupled optical waveguide (SCOW) (see Figure 1b).  However, it is well known in the art to apply and/or modify the slab-coupled optical waveguide as discloses by Juodawlkis in (see Figure 1b and I. Introduction on page 184, 1st full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known slab-coupled optical waveguide as suggested by Juodawlkis to the device of Tuorilla, because provide a large fundamental transverse optical mode, a small optical confinement factor, and a small internal loss coefficient.

Regarding claim 20, Tuorilla discloses propagating the optical signal (see Conclusions on page 3, right column, the optical signal is from the SOA) through a first transition waveguide section (see Annotation Figure 2a, character 2) extending between the turning waveguide section (see Annotation Figure 2a, character 3) and the input waveguide section (see Annotation Figure 2a, character 1).
Tuorilla discloses the claimed invention except for transitioning a mode size of the optical signal.  Juodawlkis teaches an optical mode converter(s).  However, it is well known in the art to apply and/or modify the optical mode converter(s) as discloses by Juodawlkis in (see I. Introduction on page 184, 2nd and 3rd full paragraphs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known optical mode converter(s) as suggested by Juodawlkis to the device of Tuorilla, because allow low-loss modification of mode size and confinement factor along the length of a waveguide. The optical mode converters allow the confinement factor of a waveguide to be changed.  



Claims 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019), in view of Klamkin et al. (US 2017/0207600).

Regarding claim 11, Tuorilla disclose an optical system comprising: 
a semiconductor substrate (see Device design and fabrication on page 2, right column, line 5) comprising a facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11); and 
an optical waveguide emitter (see Figures 2a – 2c) disposed on the semiconductor substrate (see Device design and fabrication on page 2, right column, line 5), the optical waveguide emitter (see Figures 2a – 2c) comprising: 
an input waveguide section (see Annotation Figure 2a, character 1, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending from a facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11); 
a turning waveguide section (see Annotation Figure 2a, character 3, the reference called U-bend waveguide”, Abstract, Introduction on page 1, right column, 1st full paragraph, Device design and fabrication on pages 1 (right column) and 2 (left column), 1st full paragraph) optically coupled with the input waveguide section (see Annotation Figure 2a, character 1); and 
an output waveguide section (see Annotation Figure 2a, character 5, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending to the same facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) and optically coupled with the turning waveguide section (see Annotation Figure 2a, character 3), 
wherein one or more of the input waveguide section (see Annotation Figure 2a, character 1), the turning waveguide section (see Annotation Figure 2a, character 3), and the output waveguide section (see Annotation Figure 2a, character 5) comprises an optically active region (see Device design and fabrication on page 2, 1st full paragraph and Device characterization on page 3, right column, 1st full paragraph, last sentences).
Tuorilla discloses the claimed invention except for a photonic chip comprising a first waveguide and a second waveguide.   Klamkin teaches a photonic chip comprising a first waveguide and a second waveguide.  However, it is well known in the art to apply and/or modify the photonic chip comprising a first waveguide and a second waveguide as discloses by Klamkin in (see Figure 10 and paragraph [0082]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known photonic chip comprising a first waveguide and a second waveguide as suggested by Klamkin to the device of Tuorilla, in order to provide an integrated or hybrid device and also could be used to provide an optical signal. 

Regarding claim 16, Tuorilla and Klamkin, Tuorilla discloses the turning waveguide section (see Annotation Figure 2a, character 3) has a greater optical confinement than at least one of: (i) the input waveguide section (see Annotation Figure 2a, character 1), and (ii) the output waveguide section (see Annotation Figure 2a, character 5 and Device design and fabrication on page 2, left column, 1st full paragraph).

Regarding claim 18, Tuorilla and Klamkin, Tuorilla discloses the optically active region comprises one or more of quantum wells, quantum dots, and quantum wires (see Device design and fabrication on page 2, left column,  1st full paragraph).



Claims 12 – 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019), in view of Klamkin et al. (US 2017/0207600), further in view of Juodawlkis et al. “Slab-Coupled Optical Waveguide (SCOW) devices and Photonic Integrated Circuit (PICs), Applicant submitted in the IDS, filed on  March 01, 2019).

Regarding claims 12 – 13, Tuorilla and Klamkin, Tuorilla discloses the optical waveguide emitter further comprises: 
a first transition waveguide section (see Annotation Figure 2a, character 2) extending between the turning waveguide section (see Annotation Figure 2a, character 3) and the input waveguide section (see Annotation Figure 2a, character 1).
Tuorilla and Klamkin discloses the claimed invention except for the first transition waveguide section is configured to gradually change an optical confinement of a propagating optical signal and wherein the first transition waveguide section comprises one or more layers providing a tapering in one or more dimensions.  Juodawlkis teaches a waveguide, the waveguide is a Slab-Coupled Optical Waveguide (SCOW), the SCOW mode converter structure contains both vertical and lateral index tapers (see Figure 2a and 2b).  However, it is well known in the art to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as discloses by Juodawlkis in (Figures 1 and 2, Abstract, I. Introduction on page 184, 2nd and 3rd full paragraphs and II. SCOW mode-converters on page 184, 1st paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as suggested by Juodawlkis to the device of Tuorilla and Klamkin, in order to provide variable confinement in the waveguide.  The optical mode converters that allow the confinement factor of a SCOW to be changed.  When the waveguide is changing form (shape) the properties of how the light is being guided are changing too.  Use of optical mode converters allow low-loss modification of mode size and confinement factor along the length of a waveguide. 

 Regarding claim 14, Tuorilla, Klamkin and Juodawlkis, Tuorilla discloses a second transition waveguide section (see Annotation Figure 2a, character 4) extending between the turning waveguide section (see Annotation Figure 2a, character 3) and the output waveguide section (see Annotation Figure 2a, character 5).

Regarding claim 17, Tuorilla and Klamkin a discloses the claimed invention except for one or both of the input waveguide section and the output waveguide section comprises slab-coupled optical waveguide. Juodawlkis  teaches a slab-coupled optical waveguide (SCOW) (see Figure 1b).  However, it is well known in the art to apply and/or modify the slab-coupled optical waveguide as discloses by Juodawlkis in (see Figure 1b and I. Introduction on page 184, 1st full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known slab-coupled optical waveguide as suggested by Juodawlkis to the device of Tuorilla and Klamkin, because provide a large fundamental transverse optical mode, a small optical confinement factor, and a small internal loss coefficient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference US 2019/0319427 discloses a source has a facet coated with an anti-reflective coating.  An intermediate region is arranged between the facet and a U-turn region.  A waveguide is extended through the facet, the intermediate region, and the U-turn region, where a first portion of the waveguide in the U-turn region changes direction such that the U-turn region is exited in an opposite direction than the first portion of the waveguide entered the U-turn region by the waveguide, where the first and second ends of the waveguide terminate at the facet. A grating is arranged over a second portion of the waveguide in the intermediate region and the U-turn region, where the grating is arranged in an optical gain region that provides optical gain to a signal propagating in the waveguide.
The reference US 11073661 discloses a emitter has a first optical waveguide in a base portion and a second optical waveguide in a ridge portion extending from the base portion. The first optical waveguide and second optical waveguide are evanescently coupled and are collectively configured to selectively propagate only a first mode. Each first optical waveguide and second optical waveguide extend through an input waveguide section, turning waveguide section, and an output waveguide section. The input waveguide section, turning waveguide section and the output waveguide section comprises an optically active region.  A refractive index-increasing feature is in the turning waveguide section. The refractive index-increasing feature directs the first mode away from the first optical waveguide into the second optical waveguide.
The reference US 10320151 discloses a laser source has a U-turn region, an optical gain region between the facet and the U-turn region, and a waveguide extending through the facet, optical gain region, and U-turn region. The first portion of the waveguide in the U-turn region changes direction such that the waveguide exits the U-turn region in an opposite direction than the first portion of the waveguide entered the U-turn region. The first and second ends of the waveguide terminate at the facet, while a grating is disposed over a second portion of the waveguide. The grating and second portion extend through both the optical gain region and the U-turn region. One of the optical gain region and the U-turn region provides optical gain to a signal propagating in the waveguide.
The reference US 2020/0366059 discloses a waveguide based wavelength-tunable laser formed on a semiconductor substrate includes a first reflector from which laser light is output, a second reflector configuring a laser resonator together with the first reflector, a gain portion that is provided between the first reflector and the second reflector, at least two wavelength filters that can adjust wavelength characteristics and adjust a wavelength of the laser light, and a phase adjuster that adjusts an optical path length in the laser resonator, and a waveguide is formed to fold back an optical path by an angle of substantially 180 degrees between the first reflector and the second reflector.
The reference JP 2012004441 discloses an optical amplifier comprises: a first semiconductor optical amplifier of a waveguide type having an active layer to amplify light of a wavelength in an optical communication wavelength band; and a bending semiconductor optical waveguide that is connected to the light output side of the first semiconductor optical amplifier and guides light output from the first semiconductor optical amplifier in a single-mode. Preferably, the bending semiconductor optical waveguide is an optical waveguide of a high-mesa type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)-272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828